Title: From George Washington to Officer Commanding the Light Infantry of the New Jersey Brigade, 27 November 1780
From: Washington, George
To: Officer Commanding the Light Infantry of the New Jersey Brigade


                        
                            Sir
                             27 November 1780
                        
                        You are with your party to take charge of the Boats at Doddes and proceed with them to Pompton where you will
                            wait ’till your brigade arrives in that neighbourhood and then join it. You will take more particular orders from the Qr
                            Mr General.
                        You will detach a party of thirty men, properly officered to Dobbe’s ferry to relieve the party stationed
                            there at the Black House. The officer will conform to the orders which he will find there in possession of the present
                            Commanding Officer. Given at Head Quarters Nov. 27. 80.

                    